 

Exhibit 10.4

 

EXCLUSIVE LICENSE AGREEMENT

 

This exclusive license agreement (“Agreement”) is dated and effective as of the
date of last signature (the “Effective Date”) and is made by and between
University of Louisville Research Foundation, Inc. (“ULRF”), a Kentucky 501(c)3
non-profit corporation having an office at 300 East Market Street, Suite 300,
Louisville, Kentucky, 40202, as the agent of the University of Louisville
(“UofL”) for licensing intellectual property owned and controlled by ULRF on
behalf of UofL, and Qualigen Therapeutics, Inc. (“Licensee”), a Delaware
corporation with a principal place of business at 2042 Corte Del Nogal,
Carlsbad, California 92011. ULRF and Licensee are referred to herein, on
occasion, separately as a “Party” or together as the “Parties”.

 

BACKGROUND

 

1. ULRF was established by UofL to enter into and administer research agreements
with external funding sources and to own, control, and license intellectual
property on behalf of UofL in order to foster the transfer and development of
technology for public benefit.     2. A valuable invention or inventions as
described in ULRF Case Nos. 16069 and 17036 (“Invention”), was/were developed
during the course of research conducted at UofL by the individuals hereinafter
listed in Section 1.4 (“Inventors”).     3. ULRF has acquired through assignment
all rights, title and interest of said Inventors in said valuable Invention and
the related Licensed Patents, as hereinafter defined and identified.     4. ULRF
has acquired and owns, as of the Effective Date of this Agreement, certain
technical knowledge (“Technical Knowledge”) relating to schematics, formulas,
processes, data, methods, and other information suitable for manufacturing and
using the invention for various uses and applications, as hereinafter defined
and identified.     5. Development of the Invention was sponsored in part by
both the Kentucky Lung Cancer Research Program and the United States government,
and as a consequence, this Agreement is subject to certain obligations under the
respective sponsorship agreements including overriding obligations to the
federal government under 35 U.S.C. §§ 200-212 and applicable regulations.     6.
Qualigen, Inc., which is now a wholly owned subsidiary of Licensee, and ULRF
signed an Exclusive Option Agreement effective December 17, 2019 (ULRF ref.
20136-OA) hereinafter the “Option Agreement,” allowing Qualigen, Inc. to
evaluate the Invention, potential products arising therefrom, and markets
therefor. Prior to signing this Option Agreement, Qualigen, Inc. and ULRF had
executed another option agreement (ULRF ref. 19285-OA), which expired before the
newer Option Agreement was put in place. Qualigen, Inc. and ULRF have also
signed a Reciprocal Nondisclosure Agreement (ULRF ref. 19092-NDA), effective
August 22, 2018, hereinafter the “NDA”.     7. Qualigen, Inc. and ULRF signed a
Sponsored Research Agreement (hereinafter the “SRA”), effective April 1, 2019 to
further develop the Invention.     8. In accordance with the terms of the Option
Agreement, Qualigen, Inc. has exercised its option to negotiate a license to the
Invention; and Qualigen, Inc. has (with ULRF’s consent) assigned its optionee
rights under the Option Agreement to Licensee.     9. ULRF and Licensee desire
to have the Invention developed and commercialized so that products and services
resulting therefrom may be available for public use and benefit.

 

 Page 1 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

10. Licensee desires to receive and utilize ULRF’s Technical Knowledge for the
development of the Invention, and acquire a license under the Licensed Patents
to make, have made, use, sell, offer for sale, and import products, methods, and
services in accordance with the terms herein, and ULRF is willing to make such
Technical Knowledge available and grant a license under the Licensed Patents to
Licensee in accordance with the terms herein.

 

Now, therefore, the Parties agree as follows:



 

1. definitions

 

1.1 “Affiliate” of Licensee (or of a Sublicensee, respectively) means any entity
that, as of the applicable point in time during the term of this Agreement,
directly or indirectly controls Licensee (or a Sublicensee, respectively), is
controlled by Licensee (or a Sublicensee, respectively), or is under common
control with Licensee (or a Sublicensee, respectively) and is under obligations
of or otherwise bound to terms of confidentiality with Licensee (or Sublicensee,
respectively). For purposes of this definition, “control” means (a) having the
actual, present capacity to elect a majority of the directors of such entity, or
(b) having the power to direct at least fifty percent (50%) of the voting rights
entitled to elect directors of such entity.     1.2 “Change of Control” means
(a) the sale of all or substantially all the assets of a Party; (b) any merger,
consolidation or acquisition of a Party with, by or into another corporation,
entity or person; or (c) any change in the ownership of more than fifty percent
(50%) of the voting capital stock of a Party in one or more related
transactions.     1.3 “Field of Use” means: all fields.     1.4 “Inventors”
means: Drs. Geoff Clark, John Trent and Joseph Burlison.     1.5 “Licensed
Method” means any process or method, the use or practice of which, absent the
license granted pursuant to this Agreement, infringes or contributes to or
induces the infringement of a Licensed Patent or relies on Licensed Technical
Knowledge.     1.6 “Licensed Patents” means: (a) the United States and foreign
patents and/or patent applications identified in Exhibit A; (b) any and all
patents issuing from the foregoing; (c) any and all claims of
continuation-in-part applications that claim priority to the United States
patent applications identified in Exhibit A, but only where such claims are
directed to inventions disclosed in the manner provided in 35 U.S.C. § 112(a) in
the United States patent applications identified in Exhibit A, and such claims
in any patents issuing from such continuation-in-part applications; (d) any and
all foreign patent applications, foreign patents or related foreign patent
documents that claim priority to the patents and/or patent applications
identified in Exhibit A; and (e) any and all divisionals, continuations,
reissues, reexaminations, renewals, substitutions, and extensions of the
foregoing. Any claim of a pending or of an issued and unexpired Licensed Patent
is presumed to be valid unless it has been held to be invalid by a final
judgment of a patenting authority or a court of competent jurisdiction from
which no appeal can be or is taken, or unless it is a claim of a pending
Licensed Patent which has been pending for a period of more than seven years
from the earliest priority date of the patent application.     1.7 “Licensed
Product” means any product, material, kit, or other article of manufacture or
composition of matter, the making, use, Sale, or offer for Sale, or import of
which, absent the license granted pursuant to this Agreement, infringes, induces
infringement, or contributes to infringement of a Licensed Patent and/or
embodies, contains, uses, is used or made through the use of, or was in whole or
part derived from Licensed Technical Information.

 

 Page 2 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

1.8 “Licensed Service” means a service provided using Licensed Products or
Licensed Methods, including, without limitation, any such service provided in
the form of contract research or other research performed by Licensee on behalf
of a third party.     1.9 “Licensed Technical Knowledge” means proprietary data
and information which are not generally known that are acquired and controlled
by ULRF and are provided to Licensee by ULRF in order to practice the Licensed
Patents. Technical Knowledge shall be limited only to those proprietary data and
information to which ULRF has an ownership or other interest during the term of
this Agreement; all to the extent and only to the extent that ULRF has the right
to grant licenses or other rights thereunder.     1.10 “License Year” means a
year in which this Agreement is in effect. The first License Year will begin on
the Effective Date and run until December 31 of the same calendar year.
Thereafter, each subsequent License Year will mean each subsequent calendar
year, beginning January 1 and ending December 31, provided that the final
License Year will end on the date of expiration or termination of this
Agreement.     1.11 “Net Sales” means the gross amount of any payments, and the
fair market value of any non-cash consideration, received by Licensee,
Affiliates or Sublicensees for the use, Sale or other transfer of Licensed
Products and Licensed Services, less the following deductions:

 

  a. Trade, cash and quantity discounts actually allowed from billed amounts;  
      b. Discounts, refunds, rebates actually taken, chargebacks, retroactive
price adjustments, and any other allowances which effectively reduce the net
selling price (other than such which have already diminished the gross amount
invoiced), including, without limitation, Medicaid, HMO, institutional and
governmental rebates (other than such which have already diminished the gross
amount invoiced);         c. Credits or allowances granted on returns or
rejections of Licensed Products/Licensed Services actually Sold;         d.
Amounts invoiced for Licensed Products/Licensed Services sales but actually
written off in good faith as uncollectible (net of any recoveries on written-off
debt);         e. Shipping, freight, postage, insurance and transportation
charges, but all only to the extent included as a separate line item in the
gross amount invoiced; and         f. Any tax imposed on the production, sale,
delivery or use of the Licensed Products/Licensed Services, including, without
limitation, import, export, sales, use, excise or value added taxes and customs
and duties, but all only to the extent included as a separate line item (e.g.,
“taxes”) in the gross amount invoiced. Before deducting value added taxes,
Licensee will inform ULRF of the value added taxes to give ULRF, as a non-profit
entity, the opportunity to follow procedures to eliminate the need for value
added taxes.

 

Net Sales will not include transfers among Licensee, its Affiliates, or
Sublicensees unless the recipient is the end purchaser.

 



 Page 3 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

If Licensed Products/Licensed Services are Sold as part of a combination product
or bundle, the Net Sales of such Licensed Products/Licensed Services for the
purpose of calculating royalties owed under this Agreement, shall be determined
as follows: first, Licensee shall determine the actual Net Sales of such
combination product or bundle (using the above provisions) and then such amount
shall be multiplied by the fraction A/(A+B), where A is the average gross
selling price in the applicable country of such Licensed Products/Licensed
Services sold separately, and B is the sum of the average gross selling prices
in the applicable country of each other component/constituent in the combination
product or bundle sold separately. For clarity, the other component/constituent
as B must be an active ingredient and not merely a buffer or formulation
substance. If the Licensed Products/Licensed Services and/or the other
component/constituent(s) in the combination product or bundle are not sold
separately in the applicable country, the adjustment to Net Sales shall be
determined by the Parties in good faith to reasonably reflect the fair market
value of the contribution of the Licensed Products/Licensed Services in the
combination product or bundle to the total fair market value of such combination
product or bundle. If the Parties cannot agree on such relative value, such
disagreement shall be referred to an independent expert.

 

1.12 “Non-Royalty Sublicensing Income” means the gross amount of any payments,
and the fair market value of all other consideration, received by Licensee for
the grant of rights under a Sublicense, excluding payments made to Licensee as a
royalty based on Sales by the Sublicensee. For avoidance of doubt, amounts
received by Licensee or its securities holders upon a Change of Control do not
constitute Non-Royalty Sublicensing Income.     1.13 “Sale” means the act of
selling, leasing, or otherwise transferring or providing Licensed Products or
Licensed Services for any consideration. Correspondingly, “Sell” means to make
or cause to be made a Sale, and “Sold” means to have made or cause to be made a
Sale.     1.14 “Sublicense” means any agreement between Licensee and a third
party that contains a grant to Licensed Patents and/or Licensed Technical
Knowledge regardless of the name given to the agreement by the parties.     1.15
“Sublicensee” means any third party to whom Licensee has granted a Sublicense.  
  1.16 “Term” has the meaning set forth in Section 15.1.

 

2. grant

 

2.1 Grant. Subject to Licensee’s compliance with the terms and conditions of
this Agreement, ULRF grants to Licensee an exclusive (subject to Section 2.3 and
2.4), worldwide license under the Licensed Patents in the Field of Use to (a)
make, have made, use, offer for Sale, import, and Sell Licensed Products and
Licensed Services, and (b) to practice Licensed Methods.     2.2 Grant to
Licensed Technical Knowledge. Subject to Licensee’s compliance with the terms
and conditions of this Agreement, ULRF grants to Licensee a nonexclusive,
royalty bearing, worldwide license for Licensed Technical Knowledge to
manufacture, have made, use, offer for Sale, import, and Sell Licensed Products
and Licensed Services. In furtherance of the foregoing, ULRF will not grant a
license to the Licensed Technical Knowledge to any third party to commercialize
a product in the Field of Use that would be competitive with the Licensed
Patents or Licensee’s use or proposed use of the Licensed Patents and/or
Licensed Technical Knowledge, absent Licensee’s prior written consent.     2.3
Retained Rights. Regarding ULRF’s Licensed Patents and Licensed Technical
Knowledge, ULRF reserves to itself and UofL and to the Inventors to do any one
or more of the following: (a) publish any information resulting from research
relating to the Invention; (b) practice the Licensed Patents and Licensed
Technical Knowledge for any not-for-profit purposes, including education,
research, teaching, and public service; (c) make, use, and import the Invention,
Licensed Technical Knowledge and associated technology for educational and
research purposes; and (d) allow other non-profit academic research institutions
to do any one or more of the activities of the preceding clauses (a), (b), and
(c) of this Section for educational and research purposes.

 



 Page 4 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

2.4 Government Rights. It is understood that if the United States Government
(through any of its agencies or otherwise) has funded research, during the
course of or under which any inventions of the Licensed Patents were conceived
or made, the United States Government is entitled, as a right, under the
provisions of 35 U.S.C. §§ 200–212 and applicable regulations of Chapter 37 of
the Code of Federal Regulations, to a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced the invention of such
Licensed Patents for governmental purposes. These provisions also impose the
obligation that Licensed Products Sold or produced in the United States be
“manufactured substantially in the United States.” Licensee will ensure that all
obligations under these provisions are met.     2.5 Specific Exclusions. Nothing
in this Agreement is or will be construed as: (a) conferring by implication,
estoppel, or otherwise any license or rights under any patent applications or
patents of ULRF other than the Licensed Patents, regardless of whether such
patent applications or patents are dominant or subordinate to the Licensed
Patents; or (b) an obligation to furnish to Licensee any know-how not provided
in the patents and patent applications of the Licensed Patents other than to the
extent it constitutes Licensed Methods, Licensed Products, Licensed Services or
Licensed Technical Knowledge.

 

3. SUBLICENSING

 

3.1Permitted Sublicensing. Subject to the requirements of Section 3.3 and for so
long as Licensee remains in good standing with all terms and conditions of this
Agreement, Licensee may grant Sublicenses in the Field of Use. For this
consideration, Licensee will pay to ULRF the fees and other amounts specified in
Exhibit B. For purposes of this Agreement, the operations of any Sublicensee
under their respective Sublicense will be deemed to be the operations of
Licensee, for which Licensee will be responsible. Affiliates will have no
licenses under the Licensed Patents or Licensed Technical Knowledge except as
granted by Licensee in a Sublicense.

 

3.2Required Sublicensing.

 

  (a) In the event that ULRF and Licensee each own an undivided interest in any
Licensed Patent (a “Jointly Owned Licensed Patent”), Licensee will not attempt
to separately grant a license to any third party under its rights in such
Jointly Owned Licensed Patent without concurrently granting a Sublicense under
ULRF’s rights in the same, and ULRF will not attempt to separately grant a
license to any third party under its rights in such Jointly Owned Licensed
Patent without concurrently granting a sublicense under Licensee’s rights in the
same.         (b) If Licensee licenses patent rights assigned to or otherwise
acquired by it (“Licensee’s Patent Rights”), and it believes, in good faith,
that the recipient of such license will infringe Licensed Patents in practicing
Licensee’s Patent Rights, then Licensee will not separately grant a license to
such recipient under Licensee’s Patent Rights without concurrently granting a
Sublicense.         (c) If Licensee is unable or unwilling to develop potential
Licensed Products or Licensed Services (within the parameters set forth in this
Agreement) or to serve a market territory and Licensee has not, after an
appropriate search period, identified a Sublicensee candidate therefor
reasonably acceptable to Licensee, and ULRF has identified to Licensee an
experienced, competent and reliable organization willing to be a Sublicensee
therefor, Licensee will, at ULRF’s request, negotiate in good faith a Sublicense
with any such potential Sublicensee on reasonable commercial terms.

 

 Page 5 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

3.3 Sublicense Requirements. Any Sublicense: (a) is subject to this Agreement,
(b) will not permit the grant of further Sublicenses by the Sublicensee, and (c)
will, as a condition of validity, expressly include the provisions of Articles
7, 8 and 10 for the benefit of ULRF and UofL.     3.4 Notice and Copy of
Sublicense. Within thirty (30) days of execution of each Sublicense, or
amendment thereof, Licensee will notify ULRF of such executed Sublicense or
amendment and provide to ULRF a copy of such Sublicense or amendment with no
portion which is relevant to ULRF’s rights hereunder redacted. Such Sublicense
or amendment shall be Confidential Information of Licensee hereunder.     3.5
License Termination. Upon termination of this Agreement for any reason, all
Sublicenses will automatically terminate, unless ULRF, at its sole discretion,
agrees in writing to an assignment to ULRF of any Sublicense. In the event of
termination of this Agreement and if ULRF accepts assignment of any Sublicense,
ULRF will not be bound by any grant of rights broader than, and will not be
required to perform any obligation other than, those rights and obligations
contained in this Agreement. ULRF will have the sole right to modify each such
assigned Sublicense to include all of the rights of ULRF contained in this
Agreement.

 

4. DILIGENCE

 

4.1 Best Efforts by Licensee. Licensee will use good-faith efforts to effect
introduction of Licensed Products and (if applicable) Licensed Services into the
commercial market as soon as possible; thereafter, and until the expiration or
termination of this Agreement, Licensee will use commercially reasonable efforts
to keep Licensed Products and (if applicable) Licensed Services reasonably
available to the public.     4.2 Milestones. In addition to Licensee’s
obligations under Section 4.1, Licensee will accomplish the diligence milestones
(“Milestones”) set forth in Exhibit C. Licensee agrees that said Milestones are
reasonable and that it will take all reasonable steps to meet its diligence
obligations.     4.3 Licensee’s failure to perform in accordance with Sections
4.1 or 4.2 will be grounds for ULRF to terminate this Agreement pursuant to
Section 15.3.

 

5. payments and accounting

 

5.1 Fees and Royalties. In partial consideration for the rights granted herein,
Licensee will pay to ULRF the fees, royalties and other amounts specified in
Exhibit B, and will reimburse ULRF for costs incurred in connection with the
Licensed Patents as provided in Section 9.2.     5.2 Payment Procedures. All
payments due to ULRF will be made in United States currency preferably by
electronic funds transfer (EFT), e.g., ACH, wire or book transfer. Bank
information will be provided upon request. Alternatively, payments due to ULRF
hereunder may be made by check or money order payable to “University of
Louisville Research Foundation, Inc.” with reference to tax identification
number 61-1029626, and remitted to the address for ULRF specified in Section
14.1. Licensee or its Sublicensees will be responsible for payments of any fees
associated with the transfer or other delivery of amounts payable to ULRF
hereunder.

 

 Page 6 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

5.3 Calculation and Payment of Royalties. When Licensed Products or Licensed
Services are Sold for monies other than United States dollars, Royalties will
first be determined in the foreign currency of the country in which the Sale was
made and then converted into equivalent United States dollars. The exchange rate
will be that rate quoted in the Wall Street Journal on the last business day of
the reporting period. Royalties will be paid to the ULRF free and clear of all
foreign taxes. If any Licensed Patent, or any claim thereof, expires or is held
invalid by a final decision of a patenting authority or a court of competent
jurisdiction from which no appeal can be or is taken, all obligations to pay
Royalties based on such Licensed Patent, or claim, will cease as of the date of
such expiration or final decision, and in addition (in the case of invalidity
but not in the case of expiration), Licensee shall be relieved of all accrued
within the previous nine (9) months but unpaid obligations to pay Royalties
based on such Licensed Patent, or claim. For clarity, Royalties based on
Licensed Technical Knowledge will still apply. Licensee will not, however, be
relieved from paying any Royalties that accrued before such expiration or that
are based on another Licensed Patent, or claim within any Licensed Patent, which
is not expired, or which is not held invalid or unpatentable in such final
decision.     5.4 Books and Records. Licensee will keep full, true, and accurate
books of accounts containing all particulars that may be necessary for the
purpose of showing (a) the amount of Royalties payable to ULRF, and (b)
Licensee’s compliance with obligations under this Agreement. For six (6) years
following the end of the calendar year to which they pertain, said books and the
supporting data will be open, during normal business hours upon reasonable
notice, to inspection and audit by an independent certified public accountant as
well as an internal ULRF auditor for purposes of verifying Licensee’s
Development and Royalty Reports under Article 6 and compliance in other respects
with this Agreement. Such representatives will be required to hold all
information in confidence except as necessary to communicate Licensee’s
non-compliance with this Agreement to ULRF. The fees and expenses of the
representatives performing such an examination will be borne by ULRF, provided
that, if an error in underpaid Royalties or other payments to ULRF of more than
five percent (5%) for any calendar year is discovered, then the fees and
expenses of these representatives in conducting such examination will be borne
by Licensee.     5.5 Self-audit. Licensee will conduct an independent audit of
Sales and Royalties at least every two (2) years if Net Sales exceed five
million dollars ($5,000,000) in any given calendar year. The audit will address,
at a minimum, the amount of Net Sales by or on behalf of Licensee during the
audit period, the amount of funds owed to ULRF under this Agreement, and whether
the amount owed has been paid to ULRF and is reflected in Licensee’s records.
Licensee will submit the auditor’s report promptly to ULRF upon completion.
Licensee will pay for the entire cost of the audit.     5.6 Auditing and Review
of Development Records. ULRF reserves the right to audit Licensee’s records
relating to the development of Licensed Products and Licensed Services as
required hereunder. Such requirements for Licensee’s record keeping and ULRF’s
audit thereof will be subject to the same procedures and restrictions set forth
in Section 5.4 for audit of financial records of Licensee.     5.7 Late
Payments. In the event any payment due hereunder is not made when due, the
payment will accrue interest, calculated at the monthly rate of one and one-half
percent (1.5%), the interest being compounded on the last day of each calendar
month. Each such payment when made will be accompanied by all interest so
accrued. Said interest and the payment and acceptance thereof will not negate or
waive the right of ULRF to seek any other remedy, legal or equitable, to which
it may be entitled because of the delinquency of any payment including, but not
limited to, termination of this Agreement as provided in Article 15.

 

 Page 7 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

6. development AND ROYALTY REPORTS

 

6.1 Development Reports. Until the first Sale occurs in the United States,
Licensee will submit to ULRF a semi-annual development report (“Development
Report”) within sixty (60) days of each June 30 and December 31 following the
end of such six (6) month period. Development Reports will cover Licensee’s
activities related to the development and testing of Licensed Products, Licensed
Services, and Licensed Methods, including efforts related to obtaining necessary
government approvals, if any, for marketing in the United States and foreign
countries. Each Development Report will provide a sufficiently detailed summary
of activities of Licensee and any Sublicensees so that ULRF may evaluate and
determine Licensee’s progress in the development of Licensed Products, Licensed
Services, and Licensed Methods, and in meeting Licensee’s diligence obligations
under Article 4, and include at least the following: (a) summary of work
completed and in progress; (b) current schedule of anticipated events and
milestones, including the diligence Milestones under Article 4; (c) anticipated
market introduction dates; (d) names and addresses of Sublicensees for any new
Sublicenses entered into during the reporting period; (e) Sublicensees’ known
activities during the reporting period; and (f) description of any Non-Royalty
Sublicensing Income received by Licensee. In the Development Report immediately
subsequent to the first Sale by Licensee or by a Sublicensee, Licensee will
report the date of such first Sale.     6.2 Royalty Reports. After the first
Sale, within sixty (60) days of each June 30 and December 31 following the end
of such six (6) month period, Licensee will submit to ULRF a semi-annual royalty
report (“Royalty Report”), accompanied by the corresponding Royalty payment as
required in Exhibit B, Section 2. Each Royalty Report will include at least the
following: (a) the volume of Licensed Products and Licensed Services Sold (if no
Sales have occurred during the report period, the Royalty Report will contain a
statement to this effect); (b) gross amounts of any payments or other
consideration received in connection with Sales, (c) Net Sales pursuant to
Section 1.10, and the calculation of Net Sales, including all deductions taken,
so that ULRF can confirm the calculation; (d) total Royalties due to ULRF; (e)
description of any Non-Royalty Sublicensing Income received by Licensee; and (f)
names and addresses of Sublicensees for any new Sublicenses entered into during
the reporting period.     6.3 Submission of Development and Royalty Reports. All
Development and Royalty Reports will be submitted electronically via email with
reference to this Agreement (ULRF ref. 20408-LA) to the UofL Commercialization
EPI-Center service account at thinker@louisville.edu.

 

7. EXCLUSIONS AND NEGATIONS OF WARRANTIES, AND LIMITATION OF LIABILITY

 

7.1 Negation of Warranties. ULRF provides Licensee the rights granted in this
Agreement AS IS and WITH ALL FAULTS. ULRF makes no representations and extends
no warranties of any kind, either express or implied, except a representation
that ULRF owns the Licensed Patents and that neither ULRF nor any of the
Inventors have granted any licenses in the Licensed Patents to any commercial or
for-profit entities. Among other things, ULRF disclaims any express or implied
warranty: (a) of merchantability, or of fitness for a particular purpose; (b) of
non-infringement; or (c) arising out of any course of dealing.     7.2 No
Representation of Licensed Patent. Licensee also acknowledges that ULRF does not
represent or warrant: (a) the validity or scope of any Licensed Patent; or (b)
that the exploitation of the Invention or Licensed Patents or Licensed Technical
Knowledge will be successful.     7.3 No Warranties to Third Parties. Licensee
will not make any statements, representations or warranties or accept any
liabilities or responsibilities whatsoever to or with regard to any person or
entity that are inconsistent with any disclaimer or limitation included in this
Article.

 

 Page 8 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

7.4 Limitation of Liability. THE ENTIRE RISK AS TO PERFORMANCE OF LICENSED
PRODUCTS, LICENSED SERVICES, LICENSED METHODS AND UNDERLYING RESEARCH IS ASSUMED
BY LICENSEE OR ANY SUBLICENSEES. IN NO EVENT (OTHER THAN WILLFUL MISCONDUCT OR
FRAUD AND TO THE EXTENT PERMITTED BY LAW) WILL ULRF, UOFL, INCLUDING ITS
TRUSTEES, FELLOWS, OFFICERS, EMPLOYEES, STUDENTS AND AGENTS, BE RESPONSIBLE OR
LIABLE FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL OR OTHER
DAMAGES WHATSOEVER, OR LOST PROFITS OR OTHER ECONOMIC LOSS OR DAMAGE WITH
RESPECT TO THE PRACTICE OF THE INVENTION OR LICENSED PATENTS (INCLUDING MAKING,
USING, SELLING, OFFERING TO SELL, OR IMPORTING LICENSED PRODUCTS, LICENSED
SERVICES, OR LICENSED METHODS) WHETHER GROUNDED IN TORT (INCLUDING NEGLIGENCE
AND PRODUCT LIABILITY), STRICT LIABILITY, CONTRACT OR OTHERWISE. THE ABOVE
LIMITATIONS ON LIABILITY APPLY EVEN THOUGH ULRF, UOFL, ITS TRUSTEES, FELLOWS,
OFFICERS, EMPLOYEES, STUDENTS OR AGENTS MAY HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGE.

 

8. INDEMNITY AND INSURANCE

 

8.1 Indemnity. Licensee will indemnify, hold harmless, and defend ULRF, UofL,
and its trustees, fellows, officers, employees, students, and agents from and
against any and all claims, suits, losses, damage, costs, fees, expenses
(including attorneys’ fees), and claims resulting from or arising out of the
exercise of the license granted hereunder, or any Sublicense thereof, by
Licensee, Affiliates or Sublicensees. This indemnification will include, but not
be limited to, any product liability. This Section 8.1 shall not apply to the
extent the claims, suits, losses, damage, costs, fees, and/or expenses are due
to any indemnitee’s breach of this Agreement, violation of law, willful
misconduct or fraud.     8.2 Insurance. During the Term, Licensee will obtain
and maintain at all times and will require Sublicensees, and any subcontractors
of any of the foregoing, to obtain and maintain (a) insurance for all statutory
workers’ compensation and employers’ liability requirements covering any and all
employees with respect to activities performed under this Agreement; and (b)
commercial general liability insurance, with limits of insurance not less than
$1,000,000 per occurrence and $3,000,000 aggregate, including products liability
insurance, written on an occurrence bases, from reputable and financially secure
insurance carriers (having an A.M. Best rating of A IX or above) to cover their
respective activities. Such insurance will provide an appropriate and standard
level of coverage considering the size of the company and for the product and
industry, and will list ULRF, UofL, its trustees, fellows, officers, employees,
students, and agents as additional insureds. Such insurance will be written to
cover claims resulting from or arising out of the exercise of the licenses
granted hereunder, or any Sublicense thereof, by Licensee or Sublicensees
incurred, discovered, manifested, or made at any time during or after the
expiration or termination of this Agreement. At ULRF’s request, Licensee will
furnish a certificate of insurance evidencing primary coverage, indicating that
ULRF and UofL have been listed as an additional insured under commercial general
liability, and requiring thirty (30) days prior written notice to ULRF of
cancellation or material change. All such insurance of Licensee will be primary
coverage; the insurance of ULRF will be deemed to be excess and noncontributory.
ULRF will notify Licensee in writing of any claim brought against ULRF in
respect to which ULRF intends to invoke the provisions of this Section. Licensee
will keep ULRF informed in writing and on a current basis of Licensee’s
defense(s) of any known claim under this Section.

 

 Page 9 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

9. patent prosecution and maintenance

 

9.1 Responsibility for Licensed Patents. ULRF will prosecute and maintain the
Licensed Patents, subject to Licensee’s reimbursement of ULRF’s Patent Costs
under Section 9.2. ULRF will have sole responsibility for retaining and
instructing patent counsel (which from and after the Effective Date shall be
selected by Licensee but reasonably acceptable to ULRF), and will promptly
provide Licensee with copies of all official patent office correspondence. ULRF
will seek and consider comments from Licensee prior to taking any substantive
prosecution action in any Licensed Patent, provided that if Licensee has not
commented on such prosecution action prior to the deadline for filing a response
with the relevant government patent office, ULRF will be free to respond
appropriately without consideration of Licensee’s comments. ULRF will use
reasonable efforts to prepare or amend any patent application within the
Licensed Patents to include claims reasonably requested by Licensee to protect
the Licensed Products or Licensed Services contemplated to be Sold or Licensed
Methods to be practiced under this Agreement. Licensee will make all reasonable
efforts to advise ULRF and its patent counsel in order to secure the broadest
patent protection possible with respect to envisioned Licensed Products and (if
any) Licensed Services.     9.2 Patent Costs. Subject to Section 9.3, Licensee
will reimburse ULRF for all out-of-pocket costs incurred before, on, or after
the Effective Date in connection with preparing, filing, prosecuting and
maintaining Licensed Patents (including, without limitation, the cost of any
reexaminations, oppositions, post-grant review, inter partes review,
supplemental examinations, and other patent office administrative proceedings,
and their appeals), which have not been previously reimbursed to ULRF (“Patent
Costs”).

 

  (a) Prior Patent Costs. Licensee will reimburse ULRF for all Patent Costs
incurred prior to the Effective Date in the amount stated in Exhibit B at such
time and in such manner as stated in Exhibit B.         (b) Ongoing Patent
Costs. Licensee will reimburse ULRF for all Patent Costs incurred on or after
the Effective Date within thirty (30) days of receipt by Licensee of invoice
from ULRF for the same.         (c) Advances. If a specific Patent Cost is
estimated to be greater than ten thousand dollars ($10,000) or if Licensee has
not timely reimbursed ULRF for ongoing Patent Costs, then ULRF, at its sole
discretion, may require that Licensee deposit with ULRF a reasonable amount, as
based on patent counsel’s estimate or invoice, as an advance against anticipated
significant Patent Costs, such as new patent application filings, maintenance
fees, or annuities. Unless otherwise agreed, such funds will be applied against
invoices ULRF receives in connection with such Patent Costs until the funds are
depleted. Upon expiration or termination of this Agreement, or at such time that
no additional Patent Costs are reasonably anticipated, the remaining balance, if
any, will be returned to Licensee at Licensee’s written request, or at
Licensee’s election, may be credited against other amounts then due and payable
to ULRF hereunder.

 

9.3 Surrender of Rights. Licensee’s obligation to pay Patent Costs will continue
for so long as this Agreement remains in effect, provided that Licensee may
terminate Licensee’s obligations with respect to any given patent application or
patent within the Licensed Patents in any designated country upon ninety (90)
days written notice to ULRF. In the event of such notice to ULRF, ULRF will
undertake to curtail applicable Patent Costs reimbursable by Licensee pursuant
to Section 9.2. ULRF may continue prosecution and maintenance of such patent
applications or patents at ULRF’s sole discretion and expense, provided that
Licensee will have no further rights thereunder.

 

 Page 10 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

10. CONTEST OF PATENT VALIDITY

 

10.1 Licensee and Sublicensees must provide ULRF at least ninety (90) days prior
written notice before filing any action that contests the validity of any
Licensed Patent during the Term.     10.2 In the event Licensee, a Sublicensee,
or an Affiliate files any action contesting the validity of any Licensed Patent,
the Royalty rate applicable to Sales made during the pendency of such action
will be two (2) times the Royalty rate specified in Exhibit B. Should the
outcome of such contest determine that any claim of a Licensed Patent challenged
is valid and would be infringed by Licensee’s or a Sublicensee’s Sales if not
for the license granted by this Agreement, the applicable Royalty rate for Sales
made thereafter and for the remainder of the Term will be three (3) times the
Royalty rate specified in Exhibit B. In the event that Licensee, a Sublicensee,
or an Affiliate contests the validity of any Licensed Patent during the Term,
Licensee agrees (and will require its Sublicensees to agree) to pay to ULRF all
royalties due under this Agreement during the period of challenge. For the sake
of clarity, such amounts will not be paid into any escrow or other account, but
directly to ULRF, and will not be refunded.

 

11. INFRINGEMENT

 

11.1 Infringement Procedure. Each Party will promptly notify the other Party if
it believes a third party infringes a Licensed Patent in the Field of Use. So
long as the license granted herein remains exclusive, Licensee may have the
right to institute a suit against such third party as provided in Sections 11.2
through 11.6.     11.2 ULRF Suit. ULRF will have the first right to institute
suit, and may name Licensee as a party to such suit for standing purposes. If
ULRF decides in good faith to institute suit, it will notify Licensee in
writing. If Licensee does not notify ULRF in writing that it desires to jointly
prosecute the suit within fifteen (15) days after the date of the notice,
Licensee will assign and hereby does assign to ULRF all rights, causes of
action, and damages resulting from the alleged infringement. ULRF will bear the
entire cost of the litigation, and from any recovery or damages derived
therefrom, ULRF will first be reimbursed its out-of-pocket costs and attorney
fees, and the remaining sums will be split, with seventy-five percent (75%) of
such sums going to ULRF, and twenty-five percent (25%) of such sums going to
Licensee. In the event that a non-cash cross license is awarded or a non-cash
settlement is reached, both Parties agree to negotiate appropriate compensation
in good faith.     11.3 Joint Suit. If ULRF and Licensee so agree (or if
Licensee so elects pursuant to Section 11.2), they may institute suit jointly.
If so, they will: (a) prosecute the suit in both their names; (b) bear the
out-of-pocket costs equally; (c) share any recovery or settlement equally; and
(d) agree in a separate written document how they will exercise control over the
action. In the event that a non-cash cross license is awarded or a non-cash
settlement is reached, both Parties agree to negotiate appropriate compensation
in good faith     11.4 Licensee Suit. If ULRF does not elect to, within 45 days
after Licensee notifies ULRF pursuant to Section 11.1 of a particular
infringement, pursue a suit pursuant to either of Sections 11.2 or 11.3,
Licensee may institute and prosecute a suit so long as it conforms with the
requirements of this Section and Licensee or a Sublicensee is diligently
developing or making Sales of Licensed Products or Licensed Services. Licensee
will diligently pursue the suit and will bear the entire cost of the litigation,
and will indemnify ULRF for any costs, expenses, and counsel fees incurred by
ULRF. Licensee will keep ULRF reasonably apprised of all developments in the
suit, and will seek ULRF’s input and approval on any substantive submissions or
positions taken in the litigation regarding the scope, validity and
enforceability of the Licensed Patent. Licensee will not prosecute, settle or
otherwise compromise any such suit in a manner that adversely affects the
interests of ULRF or UofL without ULRF’s prior written consent. ULRF may be
named as a party only if: (a) Licensee’s, ULRF’s and UofL’s respective counsel
recommend that such action is necessary in their reasonable opinion to achieve
standing; (b) ULRF is not the first named party in the action; and (c) the
pleadings and any public statements about the action state that Licensee is
pursuing the action and that Licensee has the right to join ULRF as a party
plaintiff thereto.

 

 Page 11 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

11.5 Recovery. If Licensee institutes suit pursuant to Section 11.4, any
recovery in excess of any unrecovered litigation costs and fees will be shared
with ULRF as follows: Any recovery will be split, with seventy-five percent
(75%) of such sums going to Licensee, and twenty-five (25%) of such sums going
to ULRF. In the event that a non-cash cross license is awarded or a non-cash
settlement is reached, both Parties agree to negotiate appropriate compensation
to ULRF in good faith.     11.6 Abandonment of Suit. If either ULRF or Licensee
commences a suit and thereafter intends to abandon the suit, it will give timely
notice to the other Party. The other Party may continue prosecution of the suit
after ULRF and Licensee agree on the sharing of expenses and any recovery in the
suit.

 

12. DECLARATORY JUDGMENT

 

12.1 In the event a declaratory judgment action alleging invalidity or
noninfringement of any Licensed Patent is brought against Licensee, then ULRF,
at its option and sole discretion, will have the right, within thirty (30) days
after commencement of such action, to (in good faith) intervene and take over
and conduct the sole defense of the action at its own expense.

 

13. CONFIDENTIALITY

 

13.1 With respect to disclosures by one Party or its Affiliates (“Disclosing
Party”) to the other Party or its Affiliates (“Receiving Party”) under this
Agreement or under either the Option Agreement identified in the above
Background Section, effective December 17, 2019 or the NDA, effective August 22,
2018, the Receiving Party will, subject to Sections 13.2 and 13.3, keep any
information identified as confidential by the Disclosing Party confidential
using methods at least as stringent as each Party uses to protect its own
confidential information. “Confidential Information” will include the negotiated
terms of this Agreement as set forth in Exhibits B and C, Licensee’s Development
Reports, Royalty Reports, Sublicenses, the Licensed Patents (until publication
of the Licensed Patents), information regarding any prior/on-going/future
research or the review of such research and all information concerning them and
any other information that which a reasonable person would understand to be
confidential in nature or which is marked confidential or accompanied by
correspondence indicating such information is exchanged in confidence between
the Parties. Except as may be authorized in advance in writing by ULRF, Licensee
will grant access to ULRF’s Confidential Information only to its own employees
or agents involved in research relating to the Licensed Patents and Licensee
will require such employees to be bound by terms of confidentiality no less
restrictive than those set forth in this Article.     13.2 The confidentiality
and non-use obligations set forth above apply to all or any part of the
Confidential Information disclosed hereunder except to the extent that the
information:

 

  (a) was already in the Receiving Party’s possession on a non-confidential
basis prior to receipt from the Disclosing Party;

 

 Page 12 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

  (b) was in the public domain by public use, general knowledge or the like, or
after disclosure hereunder, becomes general or public knowledge through no fault
of the Receiving Party or its disclosees;         (c) was properly obtained by
the Receiving Party from a third party not under a confidentiality obligation to
or for the benefit of the Disclosing Party;         (d) is explicitly approved
for release by written authorization of the Disclosing Party;         (e) is
independently developed by employees or agents of the Receiving Party who had no
knowledge of or access to the Confidential Information as evidenced by the
Receiving Party’s business records;         (f) is required to be disclosed to
the public pursuant to federal securities laws or regulations; or         (g)
five (5) years have elapsed from the expiration of this Agreement.

 

13.3 ULRF will be free to release to the Inventors, and to ULRF and UofL senior
administrators, the terms and conditions of this Agreement upon their request.
If such release is made, ULRF will inform such individuals of the
confidentiality obligations set forth above that require that such individuals
not disclose such terms and conditions to others.     13.4 The Receiving Party
may disclose Confidential Information of the Disclosing Party pursuant to a
requirement to so disclose under applicable laws or regulations or a valid order
of a court or other governmental authority of competent jurisdiction, including
an opinion issued by the Kentucky Attorney General which carries the force of
law in Kentucky open-records cases, provided that the Receiving Party: (a)
provides the Disclosing Party with prompt notice of such disclosure requirement
if legally permitted, (b) reasonably affords the Disclosing Party an opportunity
to oppose or limit, or secure confidential treatment for such required
disclosure (and reasonably cooperates with such effort) and (c) to the extent
that the Disclosing Party is unsuccessful in its efforts pursuant to subsection
(b), discloses only that portion of the Confidential Information that the
Receiving Party is legally required to disclose. For the avoidance of doubt, the
Confidential Information disclosed by said law or legal process remains
confidential unless and until it falls under one of the exceptions set forth in
Sections 13.2(a)-(g). (For avoidance of doubt: if Confidential Information
disclosed by said law or legal process becomes general or public knowledge
thereby, Section 13.2(b) would be applicable.)

 

14. NOTICES and invoices

 

14.1 Notices. All notices required or permitted to be given hereunder will be
effective when given in writing, with reference to this Agreement and when (a)
sent by email, (b) sent by registered or certified mail, return receipt
requested, or (c) by overnight courier, such as Federal Express or UPS, to the
other Party at its respective address set forth below or to such other address
as one Party may designate by written notice from time to time hereunder.
Notices will be deemed effective when received.

 

  If to Licensee: Qualigen Therapeutics, Inc.     2042 Corte Del Nogal    
Carlsbad, CA 92011     Email: mpoirier@qualigeninc.com     Attn.: Michael S.
Poirier, President/CEO         If to ULRF: Commercialization EPI-Center    
University of Louisville     300 East Market Street, Suite 300     Louisville,
KY 40202     Email: thinker@louisville.edu     Attn.: Director     ULRF ref.
#20408-LA

 

 Page 13 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

14.2 Invoices. ULRF may submit invoices for any payments due in electronic form
via email sent to the email address supplied by Licensee from time to time. An
invoice directed to the last email address provided by Licensee to ULRF will be
deemed received by Licensee when sent by ULRF.

 

15. TERM AND TERMINATION

 

15.1 Term. This Agreement will continue in full force and effect from the
Effective Date until the expiration of the last to expire Licensed Patents,
unless sooner terminated by operation of law or by acts of either Party in
accordance with the terms of this Agreement (the “Term”).     15.2 Termination
by Licensee. Licensee may terminate this Agreement by providing written notice
to ULRF in accordance with Section 14.1 at least ninety (90) days in advance of
the effective date of termination selected by Licensee.     15.3 Termination by
ULRF. If Licensee should materially violate or fail to perform any material term
or provision of this Agreement, then ULRF may give written notice of such
default (“Notice of Default”) to Licensee. If Licensee should fail to repair
such default within thirty (30) days of the effective date of such Notice of
Default, ULRF will have the right to terminate this Agreement by a second
written notice (“Notice of Termination”) to Licensee. If a Notice of Termination
is sent to Licensee, this Agreement will automatically terminate on the
effective date of such notice. Such termination will not relieve Licensee of
Licensee’s obligation to pay any Royalty or fees owing at the time of such
termination and will not impair any accrued rights of ULRF. Notices given under
this Section will be subject to Section 14.1.

 

  (a) Notwithstanding Section 15.3, ULRF may, to the extent permitted by
applicable law, terminate this Agreement immediately upon written notice to
Licensee if Licensee files in any court or agency pursuant to any statute or
regulation of any state, country or jurisdiction, a petition in bankruptcy or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of Licensee or of its assets, or if Licensee is served with an
involuntary petition against it, filed in any proceeding of such sort, and such
petition is not dismissed within 60 days after the filing thereof, or if
Licensee overtly proposes to dissolve or liquidate, or if Licensee makes an
assignment for the benefit of its creditors.

 

15.4 Consequences of Termination. Upon termination of this Agreement for any
reason, nothing herein is to be construed to release either Party from any
obligation that matured prior to the effective date of such termination.
Licensee may, however, for one (1) year following the date of termination, Sell
inventoried Licensed Products, provided that Licensee pays to ULRF Royalties
thereon as required under Article 5 and submits the related reports as required
under Article 6. Upon termination, Licensee will remain obligated to provide, in
the form specified in Section 6.2, an accounting for and pay Royalties earned up
to the date of termination and for the one (1) year period thereafter, as
specified above, and any Annual Minimums prorated as of the date of termination
based on the number of days elapsed in the applicable License Year. Any such
payments or reports due hereunder will be sent to ULRF within thirty (30) days
of termination. In the event of termination, ULRF will have no obligation to as
a result of such termination refund any royalties, fees, or other amounts paid
to ULRF under this Agreement or any other agreement between the Parties.

 

 Page 14 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

15.5 Surviving Provisions. Surviving any termination or expiration are: (a)
Licensee’s obligation to pay royalties or other amounts accrued; (b) any claim
of Licensee or ULRF, accrued or to accrue, because of any breach or default by
the other Party; and (c) the provisions of Section 3.5 and Articles 5, 6, 7, 8,
12, 13 and 17, and any other provision that by its nature is intended to
survive.

 

16. assignment

 

16.1 Permitted Assignment by Licensee. Subject to Section 16.3, Licensee may
assign this Agreement to its successor in interest as part of a Change of
Control, provided that, if Licensee is in material breach of any material
provision of this Agreement, Licensee must obtain ULRF’s prior written consent
to such assignment.     16.2 Any Other Assignment by Licensee. Any other attempt
to assign this Agreement by Licensee is null and void.     16.3 Conditions of
Assignment. Prior to any assignment, the following conditions must be met:

 

  (a) Licensee must give ULRF simultaneous or prior written notice of the
assignment, including the assignee’s contact information; and   (b) the assignee
must agree in writing to ULRF to be bound by this Agreement.

 

16.4 After the Assignment. Upon a permitted assignment of this Agreement
pursuant to this Article, the term “Licensee” in this Agreement will mean the
assignee.

 

17. MISCELLANEOUS

 

17.1 Marking. Licensee will mark all Licensed Products made, used, offered for
Sale, imported, or Sold under this Agreement, or their containers, in accordance
with applicable patent marking laws.     17.2 Use of Names and Trademarks.
Licensee will not, without the prior written consent of ULRF, identify ULRF,
UofL, or any of their affiliated entities in any promotional statement or use
the name of any Inventor (with the exception of any Inventors who are employed
by, partners in, or consultants of Licensee) or any UofL employee or student, or
any trademark, service mark, trade name, or symbol of ULRF or UofL.
Notwithstanding the foregoing or anything to the contrary herein, Licensee may
state that it is a licensee of ULRF with respect to the Licensed Patents;
likewise, ULRF or UofL may state that the Licensed Patents are licensed to
Licensee.     17.3 Entire Agreement; Amendment. This Agreement, including the
attached Exhibits, constitutes the entire agreement and the understanding of the
Parties with respect to the subject matter contained herein, and supersedes all
prior or contemporaneous communications, agreements, commitments,
representations, or understandings, whether oral or written, between the Parties
relating to the same. For avoidance of doubt: the exclusive license agreements
dated June 8, 2018 (ULRF ref. #18255-LA) (and as thereafter amended) between
ULRF and Qualigen, Inc. and June 9, 2020 (ULRF ref #20337) between the Parties,
and any sponsored research agreements related to those exclusive license
agreements are not superseded hereby. Any confidential information which was
disclosed under the Option Agreement, the SRA, the NDA, or under any written
confidentiality agreement between the Parties (and/or an Affiliate of a Party)
before the Term shall remain confidential and shall be subject to the
nondisclosure and nonuse provisions set forth in Article 13 of this Agreement.
This Agreement may be modified only by an instrument duly executed by authorized
officials of the Parties and only if such instrument specifically states that it
is an amendment to this Agreement.

 

 Page 15 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

17.4 Severability. In the event any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid, illegal or unenforceable, that
provision will be curtailed, limited or deleted, but only to the extent
necessary to remove such invalidity, illegality or unenforceability, and the
remaining provisions are not in any way to be affected or impaired thereby. In
the event such curtailment, limitation or deletion is not allowed by relevant
law or if such curtailment, limitation or deletion changes any essential basis
of the bargain set forth in this Agreement, the Parties agree to substitute a
new provision as similar in effect to the deleted provision as may be allowed by
relevant law.     17.5 Interpretation. Any reference herein to any defined term
includes both the singular and the plural, whether or not both forms are
included in the reference. References to any statutes or regulations mean such
statutes or regulations as amended at the time of interpretation and include any
successor legislation or regulations. All references to particular Exhibits,
Articles or Sections mean the Exhibits to, and Articles and Sections of, this
Agreement, unless otherwise specified. Any Exhibits are hereby incorporated by
reference and deemed a part of this Agreement. Unless the context otherwise
requires, capitalized terms used herein will have the respective meanings
specified or referred to in Article 1, or elsewhere herein. Any words not herein
defined will have their ordinary meaning.     17.6 Waiver. The failure of either
Party to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that (or any other)
right or excuse a similar subsequent failure to perform any such (or any other)
term or condition by the other Party. None of the terms and conditions of this
Agreement can be waived except by the written consent of the Party waiving
compliance.     17.7 No Agency. The relationship between the Parties is that of
independent contractors. Neither Party will be deemed an agent of the other in
connection with the exercise of any rights hereunder, nor will either Party have
any right or authority to assume or create any obligation or responsibility on
behalf of the other.     17.8 Governing Law. This Agreement will be governed
solely by the laws of the Commonwealth of Kentucky, without applying any law
that would result in the application of a different body of law; provided that
questions affecting the construction and effect of any patent will be determined
by the law of the country in which the patent has been granted. The Parties
agree that the United Nations Convention on Contracts for the International Sale
of Goods will not apply to this Agreement.     17.9 Jurisdiction and Forum. The
state courts located in the Commonwealth of Kentucky will have exclusive
jurisdiction over any claim or dispute concerning or arising out of this
Agreement. The Parties hereby irrevocably consent to the exclusive jurisdiction
of such courts and irrevocably waive any claim of inconvenient forum; provided
that, notwithstanding the foregoing, either Party will have the right to seek
injunctive relief and the enforcement of judgments in any court of competent
jurisdiction.     17.10 Compliance with Laws. This Agreement will be subject to
all United States laws and regulations now or hereafter applicable to the
subject matter of this Agreement. Licensee will comply with all applicable
international, national, state, regional, and local laws and regulations in
performing its obligations hereunder and in Licensee’s use, manufacture, Sale,
offer for Sale, or import of Licensed Products or Licensed Services, or in
Licensee’s practice of Licensed Methods. Without limitation, Licensee will
observe all applicable United States and foreign laws and regulations governing
the transfer to other countries of technical data related to Licensed Products,
Licensed Services, or Licensed Methods, including, without limitation, the
International Traffic in Arms Regulations (ITAR) and the Export Administration
Regulations (EAR). Licensee will obtain, and will require Affiliates (if
applicable) and Sublicensees to obtain, such written assurances regarding export
and re-export of technical data (including Licensed Products made by use of
technical data) as may be required by EAR, and any similar foreign laws or
regulations, and Licensee hereby gives such written assurances as may be
required under those Regulations to ULRF.

 

 Page 16 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

17.11 Export Controls. Licensee understands that ULRF and UofL are subject to
United States laws and regulations (including the Arms Export Control Act, as
amended, and the Export Administration Act of 1979) controlling the export of
technical data, computer software, laboratory prototypes, and other commodities,
and ULRF’s obligations to Licensee under this Agreement are contingent on and
subject to compliance with such laws and regulations. The transfer of certain
technical data or commodities may require a license from an agency of the United
States Government or written assurances by Licensee or a Sublicensee that
Licensee or a Sublicensee will not export such technical data or commodities to
certain foreign countries without prior approval of such agency. ULRF neither
represents that such a license will not be required nor that, if required, it
will be issued.

 

Therefore, the Parties have executed this Exclusive License Agreement in
duplicate originals by their duly authorized officers or representatives.

 

Signatures appear on the following page.

 

UNIVERSITY OF LOUISVILLE   QUALIGEN THERAPEUTICS, INC. RESEARCH FOUNDATION, INC.
         

/s/ T. Allen Morris

  /s/ Michael S. Poirier T. Allen Morris, Ph.D., MBA   Michael S. Poirier
Executive Director   President/CEO Commercialization EPI-Center      
                                           Date

July 17, 2020

  Date

17 July 2020

 

Attachments: Exhibit A: Licensed Patents   Exhibit B: Fees and Royalties  
Exhibit C: Diligence Milestones

 

 Page 17 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

EXHIBIT A – LICENSED PATENTS

 

● United States Provisional Patent Application no. 62/575,858 (abandoned);
Compounds, their preparation, related compositions, and uses thereof; Filing
date: October 23, 2017; ULRF ref. #17036 and #16069. ● United States Provisional
Patent Application no. 62/669,926 (converted); Compounds, their preparation,
related compositions, and uses thereof; Filing date: May 10, 2018; ULRF ref.
#17036 and #16069. ● PCT Patent Application no. PCT/US19/31885 (pending);
Inhibitors of the ras oncoprotein, methods of making, and methods of use
thereof; Filing date: May 10, 2019; ULRF ref. #17036 and #16069.

 

 Page 18 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

EXHIBIT B – FEES AND ROYALTIES

NOTICE

 

THIS EXHIBIT B CONTAINS FINANCIAL AND COMMERCIAL INFORMATION DEEMED BUSINESS
SENSITIVE AND CONFIDENTIAL. THE PARTIES AGREE NOT TO DISCLOSE THE TERMS OF THIS
EXHIBIT TO ANY THIRD PARTY WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY,
EXCEPT AS NECESSARY TO ENABLE THE PARTIES TO PERFORM UNDER THIS AGREEMENT OR AS
MAY BE REQUIRED AND CONTEMPLATED IN ARTICLE 13 HEREOF.

 

1. License Issue Fee. Within ten (10) calendar days of the Effective Date,
Licensee will pay to ULRF a License Issue Fee of One Hundred Thousand dollars
($100,000).     2. Royalties. Licensee agrees to pay to ULRF earned royalties
(“Royalties”) as a percentage of Net Sales for all Licensed Products and
Licensed Services Sold during the Term by Licensee, Affiliates, Sublicensees or
any third party otherwise authorized by Licensee to Sell Licensed Products
and/or Licensed Services according to the following schedule:

 

  a. Licensee agrees to pay to ULRF Royalties at the rate of four percent (4%)
of Net Sales up to and equal to two hundred fifty million dollars ($250,000,000)
cumulative gross Sales in which Licensed Products are produced and/or Sold or
Licensed Services are conducted in countries or regions where there are valid
claims of Licensed Patents covering such Licensed Patents or Licensed Services.
  b. Licensee agrees to pay to ULRF Royalties at the rate of five percent (5%)
of Net Sales for any Sales exceeding two hundred fifty million dollars
($250,000,000) cumulative gross Sales in which Licensed Products are produced
and/or Sold or Licensed Services are conducted in countries or regions where
there are valid claims of Licensed Patents covering such Licensed Patents or
Licensed Services.   c. Licensee agrees to pay to ULRF Royalties at the rate of
two and a half percent (2.5%) of Net Sales for any Sales not covered by valid
claims of Licensed Patents.

 

Amounts owed under this Section will be paid and reported on a semi-annual
basis, as described in Section 6.2.

 

3. Sharing of Non-Royalty Sublicensing Income. In addition to but not in
duplication of paragraph 2 above, with respect to any Sublicenses granted by
Licensee under Article 3, Licensee will pay Non-Royalty Sublicensing Income to
ULRF according to the following schedule for Non-Royalty Sublicensing Income
actually received by Licensee:

 

  a. Fifty percent (50%) if sublicensed in the first or second License Year of
the Agreement;   b. Forty percent (40%) if sublicensed in the third or fourth
License Year of the Agreement; and   c. Thirty percent (30%) if sublicensed in
the fifth License Year or any subsequent License Year of the Agreement.

 

Amounts owed under this Section will be paid to ULRF within thirty (30) days of
Licensee’s receipt of any Non-Royalty Sublicensing Income. No payments owed
under this Section will be prorated, regardless of whether or not the Sublicense
is bundled with other licenses or sublicenses, without ULRF’s written consent.
It is contemplated that any Sublicensee of the Licensed Patents or Licensed
Technical Knowledge, or any third party acquiring Licensee would continue the
performance of relevant activities and obligations under this Agreement,
including the payment of all royalties and fees, pursuant to this Agreement.

 

 Page 19 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

4. Annual Minimums. If total amounts actually paid under Sections 2 and 3 of
this Exhibit for any calendar year are less than the applicable minimum amount
set forth in the following subsections (the “Annual Minimum”), Licensee will pay
to ULRF an amount for that calendar year equal to the shortfall. Such payment
will be made within sixty (60) days from the first day following the end of the
applicable calendar year (i.e. the first payment will be due sixty (60) days
from January 1, 2025). If this Agreement expires or terminates for any reason
during any calendar year, the Annual Minimum for such License Year will be
reduced pro-rata.

 

Calendar Year(s)   Annual Minimum   Due as of: 2024   Twenty thousand dollars
($20,000)   Jan. 1, 2025 2025   Twenty thousand dollars ($20,000)   Jan. 1, 2026
2026   Fifty thousand dollars ($50,000)   Jan. 1, 2027 2027   and each calendar
year thereafter One hundred thousand dollars ($100,000)   Jan. 1, 2028     and
each Jan. 1 thereafter.

 

5. Prior Patent Costs. Licensee will reimburse ULRF the balance of Patent Costs
incurred and invoiced prior to the Effective Date, which equals the total of any
and all Patent Costs incurred and invoiced prior to the Effective Date minus the
amount of patent costs paid under the Option Agreement. Licensee’s payment of
such prior Patent Costs will be due and payable as of the Effective Date of this
Agreement.

 

Balance of Prior Patent Costs:                  $11,610.20

 

Any Patent Costs incurred prior but invoiced after the Effective Date will be
reimbursed to ULRF by Licensee in accordance with Section 9.2 of the Agreement.

 

6.Milestone Payments. Licensee will pay to ULRF the following non-creditable,
non-refundable license milestone payments:

 

To be paid by Licensee to ULRF for the first Licensed Product:

 

●  Upon first dosing of any Licensed Product to the first subject or patient for
the first phase I clinical trial:  $50,000  ●  Upon first dosing of any Licensed
Product to the first subject or patient for the first phase II clinical trial: 
$100,000  ●  Upon first dosing of any Licensed Product to the first subject or
patient for the first phase III clinical trial:  $150,000  ●  Market approval*: 
$300,000  ●  Achieving $500,000,000 in sales of Licensed Product:  $5,000,000 

 

*Market approval is regulatory approval by a major regulatory entity in major
territory, such as the U.S. or Europe.

 

Payment for the above milestones shall be paid within thirty (30) days from the
date that specific milestone occurs. None of the milestone payments are payable
more than one-time-only.

 

 Page 20 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

EXHIBIT C – DILIGENCE MILESTONES

NOTICE

 

THIS EXHIBIT C CONTAINS COMMERCIAL AND PROPRIETARY INFORMATION DEEMED BUSINESS
SENSITIVE AND CONFIDENTIAL. THE PARTIES AGREE NOT TO DISCLOSE THE TERMS OF THIS
EXHIBIT TO ANY THIRD PARTY WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY,
EXCEPT AS NECESSARY TO ENABLE THE PARTIES TO PERFORM UNDER THIS AGREEMENT OR AS
MAY BE REQUIRED AND CONTEMPLATED IN ARTICLE 13 HEREOF.

 

Non-Fee-Based, Diligence Milestones: If Licensee fails to meet a diligence
milestone by the milestone due date, Licensee may request an extension or
modification of the diligence milestone, and ULRF will consider a reasonable
extension or modification provided that Licensee demonstrates that it has
diligently, vigorously and in good faith made progress in the applicable
milestone.

 

  ● One month after the Effective Date: Parties will agree on a Licensed Product
development plan. Upon completion of this development plan, the Parties mutually
agree to review and revise as appropriate the following diligence milestones so
that they are aligned with the development plan.         ● Each License Year: At
least $250,000 in aggregate direct expenditures towards development of Licensed
Products, either through a sponsored research agreement with ULRF and/or at
Qualigen and/or by Qualigen subcontractors supporting the same until a Licensed
Product has obtained a major market regulatory approval.         ● July 31,
2021: Identification of at least one Licensed Product lead compound, including
in vitro and in vivo validation studies for the lead compound.         ●
November 1, 2021: Successful completion of animals studies on at least one
Licensed Product lead compound that are necessary for regulatory submission.    
    ● June 1, 2022: Completed filing of an Investigational New Drug application
for a Licensed Product.         ● July 31, 2022: Licensee to have obtained or
retained sufficient funding for Phase I clinical trial.         ● November 1,
2022: Dosing of first patient in Phase I clinical trial for a Licensed Product.
        ● November 1, 2023: Dosing of first patient in Phase II clinical trial
for a Licensed Product.

 

 Page 21 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 

 

  ● [Date to be determined in the future by the Parties after good faith
discussions in light of the actual results of the Phase II clinical trial, the
perceived necessity for a Phase III clinical trial, the regulatory pathway
toward any necessary Phase III clinical trial and the expected duration of any
necessary Phase III clinical trial]: Regulatory submission.         ● [Date to
be determined in the future by the Parties after good faith discussions in light
of the actual results of the Phase II clinical trial, the perceived necessity
for a Phase III clinical trial, the regulatory pathway toward any necessary
Phase III clinical trial, the expected duration of any necessary Phase III
clinical trial and the expected timeline (under the circumstances) from the end
of such Phase III clinical trial to regulatory approval]: Date of first
commercial sale.         ● Following the first commercial sale, Licensee shall
use best efforts to fill the market demand for the Licensed Products at all
times.

 

 Page 22 of 22

ULRF Initials /s/ AM

Licensee Initials /s/ MSP

 